384 U.S. 269 (1966)
GREER
v.
BETO, CORRECTIONS DIRECTOR.
No. 720, Misc.
Supreme Court of United States.
Decided May 23, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS.
William E. Gray for petitioner.
Waggoner Carr, Attorney General of Texas, Hawthorne Phillips, First Assistant Attorney General, T. B. Wright, Executive Assistant Attorney General, and Howard M. Fender, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Gideon v. Wainwright, 372 U.S. 335; Doughty v. Maxwell, 376 U.S. 202; see Garner v. Pennsylvania, 372 U.S. 768; United States ex rel. Durocher v. LaVallee, 330 F.2d 303 (C. A. 2d Cir.).
MR. JUSTICE HARLAN would set the case for argument, believing that the retroactivity of Gideon v. Wainwright, 372 U.S. 335, as applied in a recidivist case, presents problems of its own that are deserving of plenary consideration.